Citation Nr: 0307982	
Decision Date: 04/28/03    Archive Date: 05/06/03	

DOCKET NO.  01-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for impaired vision due to surgery performed at a VA 
Medical Center (VAMC) in May 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the benefits sought on 
appeal.  The veteran, who had active service from May 1982 to 
May 1985, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence that any additional disability of 
the veteran's eyes was the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA health care 
providers who performed surgery in May 1998, or that any 
additional eye disability was an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for impaired vision due to surgery performed in a VA Medical 
Center in May 1998 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, a letter to the 
veteran dated in March 2002 specifically informed the veteran 
of the provisions of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
it appears that all medical records pertaining to the 
veteran's May 1998 eye surgery have been obtained and records 
of treatment the veteran received following that surgery were 
either obtained by the RO or submitted by the veteran.  In 
addition, medical opinions pertaining to the medical 
questions at issue were submitted by the veteran and obtained 
by the RO.  The veteran and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained in order to decide the veteran's appeal.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case if ready for appellate review.


Background and Evidence

VA ophthalmology notes reflect that the veteran presented 
with a history of childhood esotropia; she was noted to be 
status postoperative strabismus surgery at age 10.  
Additional outpatient treatment records dated in March 1998 
note that the veteran was tentatively scheduled for 
outpatient eye surgery to correct esotropia in May 1998.  The 
veteran was afforded a preoperative examination, following 
which the preoperative assessment was of Class I ASA risk.  
The diagnosis following the examination was double vision.  

Records associated with the May 1998 surgery include a record 
titled Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures.  That form 
indicates that the veteran was to undergo eye muscle surgery.  
That form includes a preprinted statement that:  

The nature and purpose of the operation 
or procedure, possible alternative 
methods of treatment, the risk involved 
and the possibility of complications have 
been fully explained to me.  I 
acknowledge that no guarantees have been 
made to me concerning the results of the 
operation or procedure.

Above the veteran's signature is a handwritten notation of 
additional risks and complications of pain, infection, 
bleeding, loss of vision, loss of eye and need for more 
surgery.  Directly above the veteran's signature was the 
following statement:  "I understand the nature of the 
proposed procedure(s) attendant risks involved, and the 
expected results, as described above and hereby request such 
procedure(s) be performed."  An operative report shows the 
veteran underwent bilateral medial rectus recision and left 
adjustable stitch 1/2 tendon with upshift.  The preoperative 
and postoperative diagnosis was esotropia with A pattern.

A record dated in May 1998, the day following the veteran's 
surgery, reflects that the veteran was contacted by telephone 
regarding problems after discharge and it was recorded that 
"[Left] eye burns.  [Left] eye hurts to move.  Coordination 
problems to be expected.  Sensitive to light.  Going to take 
it easy today.  All of these concerns were previously 
mentioned by an eye surgeon."

In a VA Form 21-4138 (Statement in Support of Claim) from the 
veteran's representative it was related that the veteran 
believed that her eyes should never have been operated on and 
that the advice to have the surgery was in error, which 
resulted in harmful changes to her vision.

The veteran and an acquaintance presented testimony at a 
hearing before a Hearing Officer at the RO in March 2000.  At 
that hearing the veteran offered testimony concerning her 
vision and its deficits both prior to and following the VA 
surgery.  The veteran also offered testimony concerning 
conversations she had with physicians before and following 
the surgery, including discussions with her private 
physician.  The veteran addressed the informed consent she 
signed on two occasions prior to surgery and acknowledged 
that possible complications were noted on the consent form.  
Transcript at 2-3.  The veteran reiterated her contentions 
that she was not a good candidate for the surgery, that the 
surgery should not have been performed and her vision was 
worse following the VA surgery.  The veteran's friend offered 
testimony concerning the assistance she provided the veteran 
before and following the surgery.  She also testified as to 
the length of the surgery and the veteran's condition 
following the surgery.

Private medical records from Steven M. Archer, M.D., dated in 
1998 and 1999 are associated with the claims file.  In a 
statement dated in September 1999, Dr. Archer indicated that 
the veteran had undergone additional eye surgery in July 
1999.

A May 2000 letter from Dr. Archer to the veteran responded to 
several questions she had posed of Dr. Archer.  Dr. Archer 
indicated that he personally performed the type of surgery 
the VA performed on May 5, 1998.  In response to a question 
as to whether the type of eye surgery performed was routine 
or experimental for an adult, Dr. Archer stated there were 
differences in surgical preference, but stated that an 
adjustable suture technique was standard technique for most 
surgeons who performed a significant amount of adult 
strabismus surgery, particularly in a reoperation.  The 
veteran inquired as to whether the age of the adult or 
previous surgery was a factor, and Dr. Archer indicated that 
any adult would have more difficulty adjusting in sensorial 
terms to any change in the alignment of their eyes than would 
a child.  The previous surgery usually made the residuals 
more difficult to predict for both children and adults.  Dr. 
Archer indicated that the results of surgery were never 
entirely predictable in adults or children.  He stated that 
for most patients the results were reasonably predictable, 
but for those rare patients who have unexpected results this 
may be a recurrent theme for subsequent procedures.  

The veteran inquired of Dr. Archer, after reviewing pre-
operation records, as to whether he would have recommended 
eye surgery to correct the vision problem.  Dr. Archer stated 
that it was not possible to reconstruct the preoperative 
discussion by reviewing the chart.  He stated that it 
appeared that the veteran had symptoms that were relieved by 
prismatic correction of the ocular deviation and that under 
these circumstances he would usually recommend surgery.  Dr. 
Archer was asked whether he would have performed the same 
surgical procedure and he responded that it was not possible 
to answer with certainty having not examined the veteran 
prior to surgery.  He did state that based on the numbers 
recorded on the chart that he probably would have recommended 
the same procedure.  Dr. Archer then went on to answer 
questions concerning contacts he had had with the surgeons 
who performed the veteran's surgery and the number of 
procedures he was aware they had each performed.  He stated 
that he was not asked and did not attend the surgery 
performed on the veteran at the VA.

The RO requested a medical opinion concerning the medical 
questions in this case, and the veteran was afforded a VA 
examination in September 2000.  The medical questions were 
not answered by the VA examiner, but rather were addressed by 
a physician at the Kresge Eye Institute.  In an October 2000 
letter a physician indicated that it was his opinion that the 
veteran was entitled to benefits from the Federal Government 
because it appeared as though her eye muscle condition was 
permanently worsened by surgery received at the VA Medical 
Center in May 1998.  The physician went on to answer several 
specific questions including,

In the judgment of a reasonable health 
care provider, was the veteran a good 
candidate for surgery?  The veteran was 
not as good a candidate for eye muscle 
surgery as she would have been if she had 
had previous muscle surgery.  Because of 
this, she was more at risk for need for 
additional eye muscle surgery after this 
surgery had been performed.

Were the complications she experienced as 
a result of the surgery reasonably 
foreseeable, and therefore a calculated 
risk, based upon what a reasonable health 
care provider would have seen?  Yes.  
They were reasonably foreseeable and 
therefore a calculated risk.

Was there carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instances of fault on the VA's 
part in furnishing the surgical 
treatment?  No.

Please give reasons for your conclusions.  
The patient had an eye muscle imbalance 
that was appropriately measured.  She 
also complained of double vision prior to 
her surgery and this double vision was 
relieved by prisms which is a prelude to 
surgery.

Is there any significant doubt in any of 
your responses to the above questions?  
No there is no doubt.


Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A disability or death is a qualifying disability or 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital, medical, or surgical treatment, or 
examination furnished by the VA under any law administered by 
the VA, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)

Based on this record, it is apparent that the results the 
veteran anticipated from her May 1998 VA eye surgery were not 
achieved.  Not only has the veteran testified as to a 
worsening of her vision following the surgery, an opinion 
obtained by the RO in October 2000 specifically states that 
the veteran's eye muscle condition was permanently worsened 
by surgery received at the VA in May 1998.  However, it is 
just as apparent from the record that there is no competent 
medical evidence of any carelessness, negligence, lack of 
proper skill, error in judgment or some instance of fault on 
the VA in furnishing the surgery or that the outcome of the 
surgery was an event not reasonably foreseeable.  These are 
medical questions that the veteran, the RO and the Board are 
not competent to answer.

In this regard, the Board notes that the informed consent 
signed by the veteran on two occasions in March and then 
again in May 1998 made no representation as to expected 
results and that risks of the procedure included pain, 
infection, bleeding, loss of vision, loss of eye and a need 
for additional surgery.  There are two items of medical 
evidence which address the nature and risks of the surgery, 
specifically the May 2000 statement from Dr. Archer and the 
October 2000 statement the RO obtained from a private 
physician.  In the May 2000 statement Dr. Archer indicated 
that the procedure performed on the veteran was a standard 
technique for most surgeons, particularly in a reoperation 
situation such as the veteran's.  He indicated that previous 
surgery usually made the results more difficult to predict 
and that the results were never entirely predictable.  While 
Dr. Archer indicated that it was not possible to reconstruct 
preoperative discussions by reviewing a chart not having 
examined the veteran, he also indicated that under the 
veteran's circumstances he would have recommended surgery and 
that he probably would have recommended the same procedures 
performed by the VA.

Therefore, based on the statement from Dr. Archer, there was 
no support for the veteran's contention that she was either 
not a candidate for surgery or that the surgery should not 
have been performed on her because of prior surgeries.  
Dr. Archer clearly indicated he would have probably not only 
recommended surgery for the veteran, but would have performed 
the same procedures.

As for fault, the physician who reviewed the veteran's 
medical records and offered an opinion in October 2000 
specifically indicated, while asserting that the veteran's 
eye muscle condition was permanently worsened by the surgery, 
that there was no carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
VA's part in furnishing the surgery.  The physician also 
indicated that the complications the veteran experienced 
following the surgery were a calculated risk and therefore 
reasonably foreseeable.

Therefore, there is also no indication of fault on the part 
of the VA for an event that was not reasonably foreseeable.  
While the veteran appears to have had some aggravation of her 
preexisting eye condition, in the absence of some type of 
fault on the part of the VA in performing the surgery, or a 
result that was not reasonably foreseeable, the requirements 
for compensation under the provisions of 38 U.S.C.A. § 1151 
have not been met and the appeal must be denied.




ORDER

Compensation under 38 U.S.C.A. § 1151 for impaired vision due 
to surgery performed at a VAMC in May 1998 is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

